— Appeal from a judgment of the Monroe County Court (Stephen R. Sirkin, A.J.), rendered November 18, 2008. The judgment convicted defendant, after a nonjury trial, of criminal possession of a weapon in the second degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him following a nonjury trial of criminal possession of a weapon in the second degree (Penal Law § 265.03 [3]). Defendant’s conviction arose out of the seizure by the police of a handgun from the floor of a vehicle in which defendant was a passenger. Viewing the evidence in light of the elements of the crime in this nonjury trial (see People v Danielson, 9 NY3d 342, 349 [2007] ), we conclude that “the verdict, based on the applicability of the automobile presumption . . . , is not against the weight of the evidence” (People v Wilburn, 50 AD3d 1617, 1618 [2008] , lv denied 11 NY3d 742 [2008]; see People v Dunnigan, 1 AD3d 930, 931-932 [2003], lv denied 1 NY3d 627 [2004]; People v Tutt, 194 AD2d 575, 575-576 [1993], lv denied 82 NY2d 760 [1993]; see generally People v Bleakley, 69 NY2d 490, 495 [1987]). We further conclude that the sentence is not unduly harsh or severe. Present — Smith, J.P., Garni, Sconiers and Valentino, JJ.